Title: To George Washington from Bartholomew Dandridge, Jr., 7 August 1796
From: Dandridge, Bartholomew Jr.
To: Washington, George


        
          Dear Sir,
          Philada August 7 1796.
        
        I reached this place on the thursday morning after I left you, & found Mr Kitt & the family well, & every thing as far as I have yet seen in good order. He has not finished his accounts for my examination; I presume however I shall have them today. I fear they will be high, as the sum remaining in Mr Wolcotts hands (with whom I settled yesterday) amounted only to about 26$. The Letters wch you were so good as to give me for the heads of Depts have been severally delivered, and I offer my sincere thanks for them. The gentlemen & their families are well. As far as my enquiries have extended I find nothing of a domestic nature wch is worth mentioning to you, unless it be that there is no appearance of yellow fever in the City—so far from it the inhabitants I am told are remarkably healthy, the summer having been one of the coolest ever known here. It is now raining, & the mercury at 66. For foreign news I refer you to the daily papers which will be forwarded to you with this. I find the books papers &c. much in the same order I left them—& you may depend I shall diligently apply myself to the recording such as require it. Be pleased Dr Sir, to offer my affectionate regards to my Aunt, & be assured that your reiterated kindnesses are recollected by me with the most sincere gratitude. With the greatest respect & attachment I am Dr Sir, Yr obliged Servt
        
          B. Dandridge
        
        
          P.S. Be pleased to inform Mr Frestel, that the packet with wch he entrusted me was delivered into the hands of Mr La Colombe.
          Mr Kitt desires me to remind Mrs W. of a bbl. of Shad wch she promised to send by water.
        
      